DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is responsive to Amendments filled in a RCE on 11/17/2020.
Claims 1-10, 12 – 19 and 21-22 are pending examination.
Claims 11 and 20 have been cancelled.
Claims 1, 6-10, 12, 14, 16-19 and 21 -22 have all been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 recites the limitation "including the first configuration parameter" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  This limitations is not mention in the claim prior to 

Claim 17 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7, line 24 recites, “send a copy of the to the remote version control repository via the network connections interface”.  It is unclear what is being sent to whom.  For examination purpose, it is read as “send a copy of the difference to the remoter repository via a network interface”. 

Claim 18 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18, line 7 recites, “receiving the first version from of the set of configuration parameters the remote version control repository”.  It is unclear what is being claimed here.  For 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8 -10, 12-19 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US. Pat. Pub. No. 2014/0108440 A1 by Nos (hereinafter A) in view of WO 2014/027881 A, MIMOS BERHAD (hereinafter B).



Regarding claim 1, A teaches a computer-implemented method 2comprising (Fig. 1 and abstract):  3
receiving, at a network device (Fig.2, computing device 115), an indication to apply a change to a set 4of configuration parameters configured for the network device (Fig. 2 and par. 0016; the user of device 115 indicates to apply a change);  5
obtaining, by the network device, a first version the set of configuration 6parameters that has been configured for the network device (par. 0016, “the file server 105 provides a configuration file 125a to the computing device 115; e.g., an initial release”);  
9generating, at the network device, a difference between the first 10version (configuration file 125a) and a second version (configuration file 125b) of the set of configuration parameters (par. 0019; the configuration file manager 115e determines a first and second difference between the files), wherein the 11second version of the set of configuration parameters corresponds to applying the change to the first version of the set of configuration parameters (par.0019; the user applies the desired change to file 125a);  12
par. par. 0019; prior to using the configuration file 125b for configuring the network device; the differences are determined and applied by the user of the computing device 115);
 	2020Although A teaches substantial elements of claimed invention (see above), A fails to explicitly teach storing by the network device, the difference in a local 21storage device of the network device and sending, by the network device, a copy of the difference to a remote version control repository that is to store a respective version of the 24set of configuration parameters. 
 	However, B teaches storing by the network device, the difference in a local 21storage device of the network device (Fig. 5 and page 15; the map file is compressed and stored in the local storage device of the mobile device and page 11, lines 5-11; the single map file has the difference recorded in the metadata ) and sending, by the network device, a copy of the difference to a remote version control repository that is to store a respective version of the 24set of configuration parameters (page 16, lines 1-12 and Fig 5, step 505; a copy of the map file may also be replicated and retained in the remote repository 115’). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to A, the limitations of storing a copy of the difference remotely and locally as taught in B.  One would be motivated to do so because having a remote and local version of the configuration file will eliminate the need for the users of B to keep track of the changes in order to use them later (par. 0004 of A) and storing the configuration file in two different location will enhance reliability. 

1Regarding claim 2, A in view of B, teaches the computer-implemented method of claim 21, wherein the obtaining the first version of the set of configuration 3parameters comprises one or more of:  4retrieving the first version 5 of the set of configuration parameters from the local storage 6device of the network (par. 0013; configuration files are received by the computing device 115 from server 105 and stored in memory 115b of the computing device) and 7receiving the first version of the set of configuration 8parameters from the remote version control repository (par. 0013; the server 105 (remote control repository)  send the configurations files 125).  

1Regarding claim 3, A fails to teach the computer-implemented method of claim 21, wherein the remote 3version control repository is hosted in a plurality of devices.  However, B teaches the remote version control repository is hosted in a plurality of devices (page. 8, lines 1-9 of B).  24 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to A, the limitation of hosting the remote version control repository in a plurality of devices as taught in B.  One would be motivated to do so because hosting the remote version control repository in plurality of devices will enhance reliability of system in A. 


1Regarding claim 4, A in view of B teaches the computer-implemented method of claim 21 further 3comprising executing, on the network device, a version control agent associated with the remote version 4control repository  (Fig. 2, file manager 115e of reference A).  

1Regarding claim 6, A in view of B, teaches the computer-implemented method of claim 1, further comprising determining whether 6a current version of the set of configuration parameters of the network device page. 10, lines 16-20 of B).  
1
1Regarding claim 8, A fails to teach receiving an indication to perform a rollback from the second version of the set of configuration 4parameters; obtaining the 7first version of the set of configuration parameters; and applying the first version of set of configuration parameters to the network device. 
Nonetheless, B teaches:3
receiving an indication to perform a rollback from the second version of the set of configuration 4parameters (page. 8, lines 10-17),  
6obtaining the 7first version of the set of configuration parameters (page 11, lines 13-23 and Fig. 3A – 3B); and  4 SR Amendment A HPE-90601836 (non-final OAR).doc
applying the first version of set of configuration parameters to the network device (page. 12, lines 5-19).
Thus, having the teachings of B, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the rollback limitations as taught in B in order to preserve configuration files in case the computing device of A malfunctions (page. 1, lines 15-21 of B).

1Regarding claim 9, A in view of B teaches the computer-implemented method of claim 28, further comprising:  3obtaining the first 4version of the set of configuration parameters from the remote version control 5repository (page 11, lines 13-23 and Fig. 3A – 3B of reference B). 
 
1Regarding claim 10, A in view of B, teaches the computer-implemented method of claim 28, further comprising:  3obtaining the first 4version of the set of configuration parameters from a local storage device (page 11, lines 13-23 and Fig. 3A – 3B of reference B).

1Regarding claim 12, A in view of B, teaches the computer-implemented method of claim 28, further comprising:  3
obtaining the differences between the first version and second 4version of the set of configuration parameters from the local storage device (page. 11, lines 5-11 of reference B); and  
7applying the difference to the network 8device (page. 11, lines 11 -23 of reference B).  

5SR Amendment A HPE-90601836 (non-final OAR).docRegarding claim 13, A in view of B, teaches the computer-implemented method of claim 1, wherein the indication to apply a change to the set of configuration parameters 3is received from the remote version control 4repository (page. 8, lines 1-8 of B).

Claims 1 and 17, have similar limitations to claim 1.  The rejection raised in claim 1 also apply, mutatis mutandis, to claims 1 and 17. 

Claims 15, 18, and 21-22, have similar limitations to claims 1-4, 6, 8-10, and 12 -13.  The rejection raised in claims 1-4, 6, 8-10 and 12-13 and also apply, mutatis mutandis, to claims 15, 18, and 21-22. 

Claims 16 and 19, have similar limitations to claim 8.  The rejection raised in claim 8 also apply, mutatis mutandis, to claims 16 and 19. 

	
Claims, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over A in view of B as applied to claims above, and further in view of WO 2012/076082 A1 by Stich Christian et al. (hereinafter C).

Regarding claim 5, A in view of B fails to teach 2determining a status of a connection with the 5remote version control repository.  Nonetheless C teaches determining a status of a connection with the 5remote version control repository (page 5, checking status of connection).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add determining status of the connection as taught by C, because doing so would enable A and B to determine if it is able to communicate before sending or retrieving any files for preservation, thus saving it processing resources (page. 1, lines 17-21 of B). 

Regarding claim 7, A in view of B, fails to teach 3determining that a connection between the network device and the remote version 4control repository is not currently 5available; and  6
sending the copy of the difference 7to the remote version control repository in response to determining 8that the connection has become 9available.  
However, C teaches determining that a connection between the network device and the remote version 4control repository is not currently 5available (page. 5; status of connection); and  6
page. 5). 
 	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add determining status of the connection and storing the configuration file remotely as taught by C, because doing so would enable A and B to determine if it is able to communicate before sending or retrieving any files for preservation, thus saving it processing resources (page. 1, lines 17-21 of B). 

Response to Arguments
Applicant’s arguments with respect to claims above have been considered but are moot because of the new grounds of the rejections.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHERA HALIM whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
3/10/2021



/SAHERA HALIM/Examiner, Art Unit 2457 
                                                                                                                                                                                                       /YVES DALENCOURT/Primary Examiner, Art Unit 2457